                  Case 2:20-po-00388-AC Document 7 Filed 01/19/21 Page 1 of 2


 1   MCGREGOR W. SCOTT
     United States Attorney
 2   ALSTYN BENNETT
     Special Assistant U.S. Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   (916) 554-2700
 5   Attorneys for Plaintiff
     United States of America
 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                   )    2:20-po-00388-AC
                                                 )
12                   Plaintiff,                  )    STIPULATION AND [PROPOSED]
                                                 )    ORDER TO CONTINUE STATUS
13           v.                                  )    CONFERENCE
                                                 )
14   SCOTT J. KRASON,                            )
                                                 )    DATE: January 19, 2021
15                                               )    TIME: 9:00 a.m.
                     Defendant.                  )    JUDGE: Hon. Allison Claire
16                                               )
                                                 )
17

18                                          STIPULATION

19           The United States of America, by and through its counsel of

20   record, and defendant, by and through its counsel of record,

21   stipulate as follows:

22           1.      By previous order, this matter was scheduled for a status

23   conference on January 19, 2021 at 9:00 a.m.

24           2.      Since the initial appearance, the parties have conferred

25   and believe that this case can be resolved over the next month.

26           3.      By this stipulation, the parties now jointly move to

27   / / /

28   / / /



     STIPULATION AND [PROPOSED] ORDER             1                U.S. V. SCOTT J. KRASON
              Case 2:20-po-00388-AC Document 7 Filed 01/19/21 Page 2 of 2


 1   continue the status conference to February 16, 2021 at 2:00 p.m.

 2         IT IS SO STIPULATED.

 3

 4   Dated:    January 15, 2021                   MCGREGOR W. SCOTT
                                                  United States Attorney
 5

 6
                                                  /s/ ALSTYN BENNETT
 7                                                ALSTYN BENNETT
                                                  Special Assistant U.S.
 8                                                Attorney

 9

10   Dated:    January 15, 2021                   /s/ DAVID W. DRATMAN
                                                  DAVID W. DRATMAN
11                                                Counsel for Defendant
                                                  SCOTT J. KRASON
12
                                                  (Per 01/15/2021 email
13                                                authorization from
                                                  David W. Dratman)
14

15

16                            [PROPOSED] FINDINGS AND ORDER

17         IT IS SO ORDERED, that the status conference scheduled for

18   January 19, 2021 is continued to February 16, 2021 at 2:00 p.m.

19         FOUND AND ORDERED this 15th day of January, 2021.

20

21

22

23

24

25

26

27

28


     STIPULATION AND [PROPOSED] ORDER         2                U.S. V. SCOTT J. KRASON
